UN|TED STATES DlSTR|CT CGURT
l\/I|DDLE DISTR|CT OF FLOR|DA
TAl\/lPA Dl\/lS|ON
UNlTED STATES OF Al\/lERlCA,
v. CASE NO. 8;89-CR-247-T-17TGW

|SNY JOSEPH.

 

ORDER
This cause is before the Court on:

Dkt. 42 l\/lotion Requesting |\/lodification of Sentence
Pursuant to 18 U.S.C. Sec. 3582(0)(2),
“Fair Sentencing Act of 2010" and
“The First Step Act of 2018"
Dkt. 45 First Step l\/lemorandum
Dkt. 48 l\/lotion for Sentence Reduction Under
the First Step Act of 2018
Defendant lsny Joseph moves for sentence reduction under
Section 404 of the First Step Act and 18 U.S.C. Sec. 3582(0)(1)(B).
Defendant Joseph requests that the Court reduce his previously imposed
sentence of imprisonment as to Counts 1 and 3 to 60 months, and his term of
supervised release as to Counts 1 and 3 to 4 years, With the consecutive sentences
as to Counts 2 and 4 to remain intact. ln the alternative, Defendant requests that the
Court reduce Defendant’s aggregate sentence to time served, effective June 11, 2019,

and his term of supervised release as to Counts 1 and 3 to 4 years.

The Government has advised Defendant Joseph’s counsel that it will agree
only to a reduction of Defendant’s sentence to time served, effective June 11, 2019.

The Government’s concern is based on Defendant Joseph’s lack of a release plan.

Case No. 8:89-CR-247-T-17TGVV

l. Background

Defendant lsny Joseph pleaded guilty to Counts 1, 2, 3 and 4

of the lndictment:

Count 1

Count 2

Count 3

Count 4

Distribution of 50 grams or more of crack;
violation of 21 U.S.C. Sec. 841(a)(1);

Use of firearm during drug trafficking crime;
violation of 18 U.S.C. Sec. 924(0);

Conspiracy to possess With intent to distribute
500 grams or more of cocaine;
violation of 21 U.S.C. Sec. 846

Use of firearm during drug trafficking crime;
violation of 18 U.S.C. Sec. 924(c).

On June 12, 1990, Defendant Joseph Was sentenced to a term of

imprisonment of 121 months on Counts 1 and 3, concurrent; to a 650-month

mandatory term of imprisonment on Count 2, consecutive to Counts 1 and 3;

and to a 240-month mandatory term of imprisonment on Count 4, consecutive to

Counts 1, 2 and 3. Defendant Joseph Was further sentenced to the following

term of supervised release:

Count 1
Count 2
Count 3
Count 4

5 years
3 years
4 years
3 years.

The terms of supervised release on Counts 2, 3 and 4 are concurrent With the

term imposed on Count 1. (Dkt. 1-4).

Case NO. 8;89-CR-247-T-17TGVV

On lVlarch 18, 2008, Defendant Joseph moved for a sentence reduction
pursuant to 18 U.S.C. Sec. 3582, based on the retroactive application of Sentencing
Guidelines to a crack cocaine offense (Dkt. 2). The Court granted the l\/lotion,
reducing Defendant Joseph’s term of imprisonment to 120 months. (Dkts. 14, 16).
Defendant Joseph appealed this Order and Amended Judgment. (Dkt. 17). The
Eleventh Circuit Court of Appeals dismissed the appeal pursuant to Appellant’s
motion to dismiss ( Dkt. 20).

On September 16, 2013, Defendant Joseph moved for a sentence reduction
pursuant to 18 U.S.C. Sec. 3582, based on the retroactive application of Sentencing
Guidelines to a crack cocaine offense. (Dkt. 21). The Court denied the l\/lotion.
(Dkt. 27). Defendant Joseph appealed this Order. (Dkt. 28). The Eleventh Circuit
Court of Appeals affirmed (Dkts. 30, 31).

Gn July 14, 2015, U.S. Probation filed an Amendment 782 l\/lemorandum.
(Dkt. 34).

The Federal Public Defender filed a Notice that the requirements imposed
by the Amendment 782 Omnibus Order were satisfied (Dkt. 35). Thereafter,
Defendant Joseph filed an Amendment 782 motion for sentence reduction. (Dkt. 37).
The Court denied Defendant Joseph’s l\/lotion. (Dkt. 41).

l|. Discussion

Section 404 allows the Court to reduce a defendant’s sentence for a crack
cocaine offense, but only if the Court had imposed that sentence before another

statute_the Fair Sentencing Act_lowered the statutory sentencing range for that crack

3

Case No. 8:89-CR-247-T-17TGW

cocaine offense. First Step Act, § 404(b). The First Step Act retroactively applies the
Fair Sentencing Act’s lower statutory sentencing ranges and allows the Court to bring
past sentences into line with the lower ranges. The authority to reduce a sentence
applies only to (1) federal offenses (2) committed before August 3, 2010, the effective
date of the Fair Sentencing Act, (3) for which the Fair Sentencing Act changed the
statutory penalty range, i.e., certain crack cocaine offenses. _S_e_e First Step Act, §
404(a). Whether to reduce a sentence is at the discretion of the Court and is not
required by the First Step Act. First Step Act, § 404(0). The Court may, but is not
required to, reduce a defendants sentence if application of a statutory range changed
by the Fair Sentencing Act would have resulted in a sentence lower than the

defendants original sentence

Because Defendant Joseph’s offense in Count 1 now falls under 21 U.S.C.
Sec. 841(b)(1)(B) pursuant to the Fair Sentencing Act, the statutory range of
imprisonment is now 5 to 40 years, and the minimum term of supervised

release is now 4 years.

The guideline range that applies to Defendant Joseph has changed:

 

Last Abplied Guideline Amended Guideline

Total Offense Level: 30 Amended Offense Level: 24

Criminal History Category: l Criminal History Category l

imprisonment Range: 120~121 lmprisonment Range: 51-63
months months

Supervised Release Supervised Release

Range: 5 years Range: 4-5 years

Fine Range: $15,000-$8,500,000 Fine Range: $10,000~ $6,000,000

(Dkt. 45, p. 2)

Case NO. 8:89-CR-247-T-17TGVV

A.

Eligibility

lt is undisputed that Defendant Joseph is eligible for a sentence reduction

under section 2 of the Fair Sentencing Act, which increased the quantity of

cocaine base required to trigger the statutory penalties in 21 U.S.C. Sec. 841(b)(1)

(A). Defendant Joseph’s sentence was not previously imposed or reduced under

the Fair Sentencing Act.

B.

ls Sentence Reduction VVarranted?

The Section 3553(a) factors include:

10.

the nature and circumstances of the offense and
the history and characteristics of the defendant;

the need for the sentence imposed to reflect the
seriousness of the offense;

the need for the sentence imposed to afford
adequate deterrence;

the need to protect the public;

the need to provide the defendant with educational or
vocational training or medical care;

the kinds of sentences available;
the Sentencing Guidelines range;

the pertinent policy statements of the Sentencing
Commission;

the need to avoid unwanted sentencing disparities;

the need to provide restitution to victims.

Case NO. 8:89-CR-247-T-17TGW

See United States v. Smith, 568 F.3d 923, 928, n. 2 (11th Cir. 2009). The Court
considers these factors in imposing sentence, to determine a sentence that is

sufficient, but not greater than necessary

Although 18 U.S.C. Sec. 3582(c)(1)(b) does not refer to Sec. 3553(a), the
Court notes that the First Step materials offered by the United States Sentencing
Commission, foice of Education and Sentencing Practice, state “[T]he courts
should consider the guidelines and policy statements, along with the other 3553(a)

factors, during the resentencing.”

The Court has reviewed the pleadings and the record. Defendant Joseph has
been in custody for 29 years. Defendant Joseph’s current projected release date is
l\/|ay 4, 2020. The Court notes that Defendant Joseph has participated in only one 38-
hour course, and BOP records indicate nine disciplinary violations during Defendant
Joseph’s term of imprisonment, with the last occurring in 2015. Some of the
disciplinary violations involve possession of narcotics and refusal to obey orders.

The disciplinary violations reflect Defendant Joseph’s history and characteristics
V\/hile violations such as possession of narcotics and refusal to obey orders do show

disrespect for the law, there have been no disciplinary violations for four years.

The Court has considered the need to avoid unwarranted sentencing
disparities, and notes that other courts granting reductions under the First Step
Act have reduced sentences to time served, even where a defendant has already
served more than the applicable guidelines range. The Court notes that
U.S.S.G. Sec. 1B1.1.10(b)(1)(C) provides “ln no event may the reduced term of
imprisonment be less than the term of imprisonment the defendant has already

served.”

Case NO. 8:89-CR~247-T~17TGV\/

After consideration, the Court grants Defendant Joseph’s l\/lotion for
Sentence Reduction under the First Step Act of 2018. The Court further finds
that the Government’s request that this Grder be made effective as of June 11, 2019
is a reasonable administrative request, as it will permit additional time for Defendant

Joseph to formulate a release plan. Accordingly, it is

ORDERED that gg se Defendant lsny Joseph’s Nlotion Requesting
l\/|odification of Sentence Pursuant to 18 U.S.C. Sec. 3582 (Dkt; 42) is denied
as moot; Defendant lsny Joseph’s l\/lotion for Sentence Reduction under the
First Step Act of 2018 (Dkt. 48) is granted in part. Defendant Joseph’s sentence
as to Counts 1 and 3 is reduced to time served, effective as of June 11, 2019,
and the term of supervised release as to Count 1 is reduced to 4 years, The
term of supervised release as to Count 3 remains at 4 years. E_xcept as provided
in this Order, all other provisions of the judgment dated June 15, 1990

remain in effect.

DONE and ORDERED in Chambers in Tampa, Florida on thisz%ay of

April, 2019.
c\

~_"

`““`"__ /r: /v /
l/ `*' /!'glu' '///I_:_-_¢ //l/!
’ , l"""‘~e -CHE `~
United States District Judge

__-»-

Copies to:

All parties and counsel of record
U.S. Probation Office

Bureau of Prisons

